SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1061/14
CA 14-00481
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF WOMEN’S CENTER FOR
BREAST HEALTH, PETITIONER-RESPONDENT,

                    V                                              ORDER

ASSESSOR, TOWN OF AMHERST, ET AL., RESPONDENTS.
-----------------------------------------------
AMHERST CENTRAL SCHOOL DISTRICT,
INTERVENOR-APPELLANT.


HODGSON RUSS LLP, BUFFALO (JOSHUA FEINSTEIN OF COUNSEL), FOR
INTERVENOR-APPELLANT.

WOLFGANG & WEINMANN, LLP, BUFFALO (PETER ALLEN WEINMANN OF COUNSEL),
FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered December 3, 2013 in a proceeding pursuant to
RPTL article 7. The order, inter alia, denied the motion of the
Amherst Central School District to dismiss the petition.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on July 15, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered: August 19, 2015                          Frances E. Cafarell
                                                  Clerk of the Court